Citation Nr: 1232940	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of Hepatitis A and B. 

2.  Entitlement to a rating in excess of 10 percent for a residual scar, penetrating shell fragment wound-right side of face, with lisp and residual tongue injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970 and from September 1976 to June 2002.  He has been awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The case was brought before the Board in January 2009 and in August 2010, at which time the claims herein on appeal were remanded for further evidentiary development.  The requested development having been completed to the extent possible, the case is once again before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that a hepatitis A or B disability currently exists.

2.  Following the Board's August 2010 remand, the Veteran failed, without good cause or adequate reason, to report for VA examination October 2010 which was scheduled to assess his residual scar, penetrating shell fragment wound-right side of face, with lisp and residual tongue injury.


CONCLUSIONS OF LAW

1.  A current hepatitis A or B disability was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Because of his failure, without good cause or adequate reason offered, to report for his scheduled VA compensation examination needed to decide his appeal as to his claim for an increased rating, the Veteran's claim must be denied as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in March 2004 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In a January 2010 letter, the Veteran was provided appropriate notice with respect to the disability rating and effective date elements of the claims.  Although this second letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, as explained below, the Board has determined that neither service connection nor an increased rating is warranted.  Therefore, no effective date for an increased rating will be assigned.

Regarding VA's duty to assist, available service treatment records (STRs) and all relevant, available VA and private treatment records pertaining to the claims have been obtained and associated with the claims files.  The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran failed to report for VA examinations scheduled in April 2010 and October 2010.  The Veteran did not respond and specifically did not contact the RO to arrange for re-scheduling until he informed VA in January 2012 that he was scheduled to spend two years in Italy.  

As noted in the prior Board remand, it appears that the Veteran may have changed addresses at some point during the course of this claim.  The reason for this conclusion is that a letter from the VA to the Veteran was returned to VA in November 2009 with the sticker indicating that the forwarding order had expired with the postal service.  However, it is unclear if this forwarding order was a temporary move or permanent.  The record contains no notification from the Veteran of a new permanent address.  Moreover, there is reason to believe that he also has in fact continued to receive mail at his former address.  The Veteran has managed to receive VA communications inasmuch as he has been noted to have received, for example, a tax abatement letter at his former address in early 2012.  Likewise, various letters sent to the Veteran have not been returned as undeliverable.  In this regard, the Board notes that in the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  The VA has in good faith attempted to contact the Veteran in this matter.  Good cause for his failure to report for the examinations has not been shown.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  Evidentiary development in these matters is complete to the extent possible. 

As to the claim for increased rating for scar residuals, VCAA notice is not required because the claim is being denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law]; VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit].

Accordingly, the Board will address the merits of the claims.

Claim for Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection]. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In essence, the Veteran contends that he currently has hepatitis A and/or B and that these conditions had their onset in, or are otherwise related to his active duty military service. 

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

Turning first to Hickson element (2), in-service disease or injury, it is undisputed that the Veteran received treatment for, and was diagnosed with hepatitis A and or B during his active duty service.  See, e.g., the Veteran's March 12, 2002 Examiner's Summary at discharge[indicating a history of hepatitis A and B while in USMC, resolved without problems and not considered disabling].  Also, STRs show that in 1991 he was treated for hepatitis A virus and that in March 1996 there was a record of history of hepatitis A but do not show treatment for residuals.  Hickson element (2) is accordingly satisfied. 

Moving next to crucial Hickson element (1), current disability, the record does not demonstrate that the Veteran currently has hepatitis A or B.  Upon multiple examinations in 2004, including a September 2004 examination with laboratory testing, the VA examiner did not include a diagnosis of Hepatitis A or B.  

In connection with his claim for service connection, VA examinations were scheduled to determine whether the Veteran has hepatitis A or B or residuals of these disease, but he failed to report for such examinations.  

The Board has considered the Veteran's lay assertions pertaining to his claimed hepatitis.  Indeed, the Veteran is competent to testify as to observable symptomatology that he may believe are associated with hepatitis A or B.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, the Court has stated that symptoms, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record reflects no diagnosis of any relevant liver-related disease or hepatitis during the appeal period. 

Further, underlying liver disabilities such as hepatitis are latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions, whatever they may be, do not constitute competent clinical diagnoses of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. 

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a)  West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

In the absence of any diagnosed hepatitis A or B disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to this claim, and it fails on this basis alone.

Increased Rating Claim

The Veteran filed an increased evaluation for his scar disability in March 2004.  In January 2009, the Board ordered that an examination be conducted in order to ascertain the current level of severity of the veteran's residual scar of shell fragment wound of the face with residual tongue injury.  The Board noted findings relevant to the criteria for a higher rating were not contained in the September 2004 VA examination report.  Without these findings, the Board found it was impossible to make an informed decision with regard to the veteran's level of current disability.  Consequently, the Board remanded the Veteran's claim in order for the AMC/RO to provide an examination to the Veteran addressing the severity of his service connected disability.

It appears that the AMC scheduled such an examination in February and April 2010 at the Tampa, Florida, VA Medical Center (VAMC).  The record does not contain any communication from the Veteran prior to the examination date indicating that he would not be able to report for the examination or requesting that the examination be rescheduled.  As referenced elsewhere in this decision, an envelope for a letter from the AMC dated in November 2009 indicates the notice that was sent back to VA with a sticker indicating that the forwarding time for the Veteran's mail had expired and listing his new address.  The letter was subsequently resent to the new address in January 2010.

The AMC continued the denial of the claim and returned the case to the Board.  In August 2010, the Board explained that, because the Veteran was provided incorrect notice as to consequences of his failure to report for examination, and because the Supplemental Statement of the Case (SSOC) from the AMC was sent to the Veteran's old address, the claim was again remanded.  

In August 2010, the AMC informed the Veteran that he was to be scheduled for another examination in October 2010.  Once again, the Veteran failed to report for the scheduled examination.  However, it appears that the notice that was sent to the Veteran was sent to the "old address."  However, the Board notes parenthetically again notes that the Veteran continues to receive mail from VA at this address, to include tax documents sent in 2012.  Also, the VAMC had previously sought to clarify which address was correct.  Regardless, the AMC continued to deny the claim as noted in a February 2012 SSOC sent to the "old address."  A January 2012 note in the VAMC record printout shows that the October 2010 examination was cancelled by the Veteran.  It also notes that the Veteran reported that he was in Italy for the next two years.  A January 2012 memorandum from the AMC indicates that the Veteran was unavailable for examination because he was in Italy for the next two years.  

Failure to report for examination or submit evidence may be considered as abandonment of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Also, when a claimant fails without good cause to report for an examination scheduled in conjunction a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc....  Id.  

The Court has further clarified that when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008). 

As to the first point, when remanding this claim in 2009, the Board had previously determined that a medical examination was needed to fairly decide the Veteran's claim.  According to the medical evidence in the claims file, the 2004 VA examination contained inadequate findings to assess whether the criteria for a higher rating were met.  Records associated with the claims file include no such findings.  Therefore, the Veteran's failure to report to a VA examination is fatal to his claim for an increased evaluation because the evidence currently of record simply is not adequate to adjudicate his claim. 

As to the second point, neither the Veteran nor his representative has provided any good cause or adequate explanation for his refusal to report for a VA compensation examination to obtain this necessary medical evidence.  Although, it appears he is now in Italy for two years, he gave no actual explanation as to the reason for being unable to present for VA examination in support of his claim.  The Veteran has not informed VA of the date of his return from Italy or requested that examinations be rescheduled upon his return.  

As the Veteran has not provided good cause for his failure to report for the most recent examination after two remands, and such examination was necessary to establish the severity of his disability, in accordance with VA regulation, his claim for a higher evaluation must be summarily denied.  See 38 C.F.R. § 3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of Hepatitis A and B is denied.

A rating in excess of 10 percent for a residual scar, penetrating shell fragment wound-right side of face, with lisp and residual tongue injury is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


